Citation Nr: 1147087	
Decision Date: 12/28/11    Archive Date: 01/09/12	

DOCKET NO.  09-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an initial disability rating greater than 30 for post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from September 1964 to May 1969.  His awards and medals include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in San Diego, California, that granted service connection for PTSD and assigned a 10 percent evaluation, effective February 27, 2008.  Additional evidence was received and the rating decision was amended to reflect a 30 percent rating for the PTSD, effective the same date.  

For reasons set forth below, the issue is REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased disability rating for the Veteran's PTSD.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the record reveals the Veteran has not been accorded a rating examination for compensation purposes by VA since January 2009, about three years ago.  Since that time he has apparently been seen on a periodic basis by a Dr. Cook at a Kaiser Permanente location.  Submitted at the Veteran's personal hearing at the San Diego RO in October 2011 were records pertaining to treatment and evaluation of the Veteran at that location.  At the time of an August 2011 visit, it was indicated the Veteran's mental status examination was grossly normal.  Notation was made of a mildly depressed mood.  The Axis I diagnosis was PTSD.  There was no Axis II diagnosis.  The Veteran was given a GAF score of between 70 and 61.  The Veteran was to discontinue Trazodone.  After dropping down to 40 milligrams of Fluoxetine, he was to start Mirtazapine increasing to 15 milligrams at bedtime.  He was also to taper the use of Fluoxetine by 20 milligrams every five days.  Despite the indication of only mild impairment, notation was made that the Veteran reported he was afraid someone was following him.  Also, he was having difficulty sleeping.  His situation had regressed about two weeks earlier because of his brother undergoing open heart surgery.  Also, the Veteran reported that "so far therapy not helpful."  

In testimony at the October 2011 hearing, the Veteran and his wife each stated that his PTSD symptoms had been getting worse.  The Veteran also testified that he quit his job as a Federal law enforcement officer on August 1 "because I just couldn't take it anymore...I don't want to hurt myself or somebody else."  (Transcript, page 11).  They also testified that the Veteran's medication was not helping.  The Veteran indicated that his physician at the Kaiser Permanente facility had recommended he see someone else and he was going to have an appointment with that individual the day following the hearing (Transcript, page 27).  The report of that visit is not of record.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following actions:  

1.  The Veteran should be contacted and asked to provide information with regard to all VA and non-VA health care he has received since August 2011.  Of particular interest is a report of a psychiatric evaluation he referred to in early October 2011.  After securing all necessary releases, any such health-care individuals or facilities should be contacted and asked to provide records pertaining to the Veteran.  Should any attempts at obtaining such records be unsuccessful, that should be so documented in the claims file.  Pertinent employment records should also be requested, to include those dealing with the Veteran leaving law enforcement.  He should be asked to provide such assistance as needed to identify and obtain the documents.

2.  Thereafter, the Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining the current level of severity and manifestations of service-connected PTSD.  All indicated tests and studies should be completed and all clinical findings should be reported in detail.  The examiner is asked to assess the degree of social and industrial impairment and include a Global Assessment of Functioning scale score with an explanation of what the assigned score represents.  It is important that the disability be reviewed in relation to his history.  The claims file must be made available to the examiner for review and this should be so indicated in the report of examination.  The examiner should also express an opinion as to whether or not the psychiatric disability has exhibited periods of ups and downs over the past several years or has been relatively consistent with the degree of impairment shown.  

3.  The Veteran should be notified that it is his responsibility to report for the scheduled examination.  38 C.F.R. § 3.655.  

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case.  They should then be given an appropriate period of time in which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





